Mr. Justice Stone has stated his views so clearly that I hesitate to add anything. It seems clear that the body of § 166 states in unmistakable language what is required to render an appeal effective. *Page 444 
It does not require service of the bond on appeal. Such requirement should not be read into the statute by construction. It seems to me that there is no connection between the ability of the authors of the act and its meaning. Why should it be thought that men of ability and practical experience would make service of a bond on appeal a jurisdictional requisite? The dissent of Mr. Justice Stone answers this query. Far from giving support to the views of the majority, conceded ability of the authors of the act would rather tend to support the dissent.
MR. CHIEF JUSTICE GALLAGHER, not having been a member of the court when this case was argued and submitted, took no part in its consideration or decision. *Page 445